Exhibit 10.13

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is executed January 5, 2007 between
Tesco Corporation, a corporation organized under the laws of the Province of
Alberta, Canada (hereinafter referred to as “Employer” or the “Company”) and
Anthony Tripodo (hereinafter referred to as “Executive”). The Employer and
Executive are collectively referred to herein as the “Parties,” and individually
referred to as a “Party.”

RECITALS:

WHEREAS, Employer desires to employ Executive on a continuing basis;

WHEREAS, Executive desires to be employed by Employer pursuant to all of the
terms and conditions hereinafter set forth; and

WHEREAS, Executive will have access to Employer’s Confidential Information as a
result of his employment with Employer.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, it is
AGREED as follows:

AGREEMENT:

 

1. Purpose. The purpose of this Agreement is to formalize the terms and
conditions of Executive’s employment with Employer. The recitals contained
herein represent both Parties’ intentions with respect to the terms and
conditions covered and cannot be amended during the term of the Agreement except
by written addendum to the Agreement signed by both Parties.

 

2. Definitions. For the purposes of this Agreement, the following words shall
have the following meanings:

 

  (a) “Cause,” in connection with a termination by Employer, shall mean:
(1) embezzlement or theft by Executive of any property of Employer; (2) any
breach by Executive of any material provision of this Agreement; (3) any act by
Executive constituting a felony or otherwise involving theft, fraud, gross
dishonesty, or moral turpitude; (4) negligence or willful misconduct on the part
of Executive in the performance of his duties as an employee, officer, or
director of Employer; (5) Executive’s breach of his fiduciary obligations to
Employer; or (6) any chemical dependence of the Executive which adversely
affects the performance of his duties and responsibilities to Employer.

 

  (b) “Change of Control” means: (1) the acceptance of a take-over offer by
shareholders representing thirty-five percent (35%) of the issued and
outstanding Common Shares; (b) the acquisition by any company(ies) or
individual(s) of more than thirty-five percent (35%) of the issued and
outstanding Common Shares; (c) the acquisition by any company(ies) or
individual(s) of less than thirty-five percent (35%) of the issued and
outstanding Common Shares which nevertheless results in the ability of such
company(ies) or individual(s) to elect a majority of the directors of the
Corporation or affect management of the Corporation; (d) the merger,
consolidation or amalgamation of the Corporation with another entity; or (e) the
sale of all or substantially all of the assets of the Corporation.

 

  (c) “Common Shares” means common shares of the Company, or any successor
security issued in lieu therefore.

 

  (d) “Confidential Information” means information (1) disclosed to or known by
Executive as a consequence of or through his employment with Employer; (2) not
generally known outside Employer; and (3) for which Employer takes steps to
protect and describe as confidential; and (4) which relates to any aspect of
Employer or its business, research, or development. “Confidential Information:
includes, but is not limited to, Employer’s trade secrets, proprietary
information, business plans, marketing plans, financial information,
compensation and benefit information, cost and pricing information, customer
contacts, suppliers, vendors, and information provided to Employer by a third
Party under restrictions against disclosure or use by Employer or others.

 

EMPLOYMENT AGREEMENT    Page 1



--------------------------------------------------------------------------------

  (e) “Conflict of Interest” means any activity which might adversely affect
Employer or its affiliates, including ownership of a material interest in any
supplier, contractor, distributor, subcontractor, customer, or other entity with
which Employer does business.

 

  (f) “Copyright Works” are materials for which copyright protection may be
obtained including, but not limited to: literary works (including all written
material), computer programs, artistic and graphic works (including designs,
graphs, drawings, blueprints, and other works), recordings, models, photographs,
slides, motion pictures, and audio-visual works, regardless of the form or
manner in which documented or recorded.

 

  (g) “Company” or “Employer” means Tesco Corporation.

 

  (h) “Good Reason,” in connection with a termination by Executive, shall occur
when the Employer, without Cause, (1) implements a material adverse change in
the overall level of the responsibilities and/or duties of the Executive;
(2) reduces Executive’s base compensation, with the base compensation meaning
the Executive’s salary, benefits and Long Term Incentive Plan award;
(3) implements a material adverse change in the terms of Executive’s Short Term
Incentive Plan award for calendar years beginning subsequent to the Effective
Date, unless offset by an increase in other compensation; (4) requires that
Executive change his primary work location by more than fifty (50) miles or;
(5) creates a material breach of this Agreement by the Employer that continues
for more than thirty (30) days after Executive gives written notice to the
Employer regarding such breach.

 

  (i) “Inventions” means inventions (whether patentable or not), discoveries,
improvements, designs, and ideas (whether or not shown or described in writing
or reduced to practice) including, and in addition to any such Confidential
Information or Copyright Works.

 

3. Duration. The relationship of employment established by this Agreement shall
become effective on January 8, 2007 (the “Effective Date”), and continue unless
terminated as hereinafter provided.

 

4. Duties and Responsibilities. Upon the Effective Date of employment under this
Agreement, Executive shall diligently render his services to Employer as
Executive Vice President and Chief Financial Officer in accordance with
Employer’s directives, and shall use his best efforts and good faith in
accomplishing such directives. Executive agrees to devote his full-time efforts,
abilities, and attention (defined to mean not less than forty (40) hours per
week) to the business of Employer, and shall not engage in any activities which
will interfere with such efforts. Executive shall well and faithfully serve
Employer during the continuance of his employment hereunder and shall use his
best efforts to promote the interests of Employer. Executive’s home office will
be in Houston, Texas. Notwithstanding the forgoing, Executive’s appointment as
an officer of Tesco Corporation is subject to approval by the Board of
Directors.

 

5. Compensation and Benefits. In return for the services to be provided by
Executive pursuant to this Agreement, Employer agrees to pay Executive as
follows:

 

  (a) Salary. Executive shall receive a base annual salary of two hundred
sixty-five thousand U.S. dollars and no cents ($265,000.00 U.S.) payable in
bi-weekly pay periods, subject to deduction of statutorily required amounts and
amounts payable by employees of Employer for employee benefits. The annual
salary to be paid by Employer to Executive shall be reviewed at least annually
and may from time to time be increased as approved by the Employer’s Board of
Directors or their designee.

 

  (b) Initial Stock Option Grant. Subject to approval of the Board of Directors,
Employer shall grant Executive one hundred thousand (100,000) options to acquire
Common Shares, with an exercise price equal to the closing price of the Common
Shares on the date prior to the date of the grant by the Board of Directors.
Such options shall be granted under the existing Stock Option Plan of the
Employer, a copy of which plan has been provided to Executive; provided that all
such options shall vest as follows: one-third (1/3) on each of first, second,
and third anniversary dates of Executive’s employment with Employer and may be
exercised over the next seven (7) years.

 

EMPLOYMENT AGREEMENT    Page 2



--------------------------------------------------------------------------------

  (c) Short Term Incentive Plan. Executive shall be eligible to receive an
annual Short Term Incentive Plan (“STIP”) bonus (prorated from the Effective
Date for 2007). The target STIP bonus is fifty percent (50%) of annual base
salary. The maximum STIP bonus shall be one hundred percent (100%) of annual
base salary. Fifty percent (50%) of the STIP bonus shall be based upon
Employer’s financial performance and fifty percent (50%) of the incentive is
based on achievement of individual performance objectives. STIP bonuses for each
calendar year shall be payable in January of the following year, or such later
date as achievement of the relevant performance objectives can reasonably be
ascertained.

 

  (d) Long Term Incentive Plan. As a member of the Executive Management Team,
Executive shall participate annually beginning in 2008 in Employer’s Long Term
Incentive Plan (“LTIP”) on terms approved by the Board of Directors. The LTIP is
developed in coordination with the Compensation Committee of the Board of
Directors, and is reviewed annually. The LTIP may include stock options,
restricted stock, stock performance units and/or other types of compensation.

 

  (e) Legal Expenses. Employer shall pay Executive’s reasonable attorneys’ fees
incurred in negotiating and finalizing this Agreement.

 

  (f) Benefits. Executive shall be entitled to participate in Employer’s various
employee benefit plans, including without limitation Employer’s 401(k) Plan and
Employee Stock Savings Plan, in the same manner as other senior management
employees of Employer.

 

  (g) Expenses. Executive shall be reimbursed by Employer for all reasonable
expenses incurred by the Executive in performance of his duties hereunder upon
the submission of vouchers, bills or receipts for such expenses.

 

  (h) Vacation. Executive will be provided four (4) weeks paid vacation in each
calendar year, to be accrued at a rate of 1.66 days per month.

 

6. Termination.

 

  (a) Death, Disability, Expiration of Agreement, or Resignation. Employer may
terminate Executive’s employment upon his death, or if he is unable to perform
the essential functions of his position with reasonable accommodation for six
(6) consecutive months, or for a total of six (6) months during any twelve
(12) month period.

 

  (b) Termination for Cause. Employer also may terminate Executive’s employment
immediately for “Cause.” Prior to terminating this Agreement for Cause, Employer
must give Executive thirty (30) days’ advance written notice of such intent and
the grounds therefore, such that Executive has the opportunity to cure and/or
rectify the alleged breach. Only if Executive does not cure the alleged breach
at the end of thirty (30) days may Employer terminate Executive for Cause.

 

  (c) Termination without Cause. Employer may terminate Executive’s employment
without Cause upon fourteen (14) days’ written notice to Executive.

 

  (d) Termination by Executive. Executive may terminate his employment upon
fourteen (14) days’ written notice to Employer. In the event Executive
terminates his employment in this manner, he shall remain in Employer’s employ
subject to all terms and conditions of this Agreement for the entire fourteen
(14) day period unless instructed otherwise by Employer.

 

  (e) Termination by Executive for Good Reason. Executive may terminate his
employment for “Good Reason” by giving Employer thirty (30) days advance written
notice of such intent and the grounds thereof.

 

EMPLOYMENT AGREEMENT    Page 3



--------------------------------------------------------------------------------

7. Severance. Executive shall be entitled to the following compensation upon
termination of his employment under the following circumstances:

 

  (a) Death, Disability, Expiration of Agreement, or Resignation. In the event
Executive’s employment is terminated as a result of his death, disability, or
Executive’s voluntary resignation, Executive’s rights under any then-vested
stock options or other compensation rights or awards shall be unaffected, but he
shall not otherwise be entitled to receive any further compensation under this
Agreement.

 

  (b) Without Cause. In the event Executive’s employment with Employer is
terminated without Cause, Executive shall be entitled to continue to receive
salary payments, payable on regularly scheduled pay days for twelve (12) months.
No later than one year after the Effective Date, Employer’s Board of Directors
shall consider increasing the amount of time Executive would receive severance
payments under this paragraph.

 

  (c) Termination by Executive for Good Reason. In the event that Executive
terminates his employment with Employer for Good Reason, Executive shall be
entitled to continue to receive salary payments, payable on regularly scheduled
pay days for twelve (12) months.

 

  (d) Change in Control. Employer and Executive shall enter into a Change of
Control Agreement substantially in the form provided to the Executive and
providing, without limitation, that: (i) Executive shall be entitled to receive
a lump sum payment equal to two (two) times his annual compensation (including
salary and STIP bonus, and if STIP bonus has not yet been determined, target
bonus) in the event the Executive is terminated without cause within one
(1) year before or after a Change of Control or elects to leave the employ of
Employer (with or without Good Reason) within sixty (60) days after a Change of
Control; and (ii) all unvested stock options or LTIP awards held by Executive
shall vest immediately upon a Change of Control.

 

  (e) No Duty to Mitigate. Executive shall not be required to mitigate the
amount of any payment or other benefit required to be paid to Executive pursuant
to this Agreement, whether by seeking other employment or otherwise, nor shall
the amount of any such payment or other benefit be reduced on account of any
compensation earned by Executive as a result of employment by another person.
Employer’s obligation to make the payments provided for in this Agreement and
otherwise perform its obligations hereunder shall not be affected by any setoff,
counterclaim, recoupment, defense or other claim, right or action which Employer
may have against Executive or others, exclusive of payroll withholdings required
by law.

 

8. Inventions, Confidential Information, Patents, and Copyright Works.

 

  (a) Notification of Company. Upon conception, all Inventions, Confidential
Information, and Copyright Works shall become the property of Employer (or the
United States Government where required by law) whether or not patent or
copyright registration applications are filed for such subject matter. Executive
will communicate to Employer promptly and fully all Inventions, or suggestions
(whether or not patentable), all Confidential Information or Copyright Works
made, designed, created, or conceived by Executive (whether made, designed,
created, or conceived solely by Executive or jointly with others) during the
period of his employment with Employer: (a) which relate to the actual or
anticipated business, research, activities, or development of Employer at the
time of the conception; or (b) which result from or are suggested by any work
which Executive has done or may do for or on behalf of Employer; or (c) which
are developed, tested, improved, or investigated either in part or entirely on
time for which Executive was paid by Employer, or using any resources of
Employer.

 

  (b)

Transfer of Rights. Executive agrees, during his employment with Employer, to
assign and transfer to Employer Executive’s entire right, title, and interest in
all Inventions, Confidential Information, Copyright Works and Patents prepared,
made or conceived by or in behalf of Executive (solely or jointly with others):
(a) which relate in any way to the actual or anticipated business of Employer,
or (b) which relate in any way to the actual or anticipated research or
development of Employer, or (c) which are suggested by or result, directly or
indirectly, from any task assigned to Executive or in which Executive otherwise
engages in behalf of Employer. Executive also agrees to do all things necessary
to transfer to Employer Executive’s entire right, title, and interest in and to
all such Inventions, Confidential Information, Copyright Works or Patents as
Employer may request, on such forms as

 

EMPLOYMENT AGREEMENT    Page 4



--------------------------------------------------------------------------------

 

Employer may provide, at any time during or after Executive’s employment.
Executive will promptly and fully assist Employer during and subsequent to his
employment in every lawful way to obtain, protect, and enforce Employer’s
patent, copyrights, trade secret or other proprietary rights for Inventions,
Confidential Information, Copyright Works or Patents in any and all countries.

 

  (c) Notice of Rights Under State Statutes. No provision in this Agreement is
intended to require assignment of any of Executive’s rights in an Invention for
which no equipment, supplies, facilities, Confidential Information, Copyright
Works, Inventions, Patents or information of Employer was used, and which was
(1) developed entirely on Executive’s own time; (2) does not relate to the
business of Employer or to the actual or demonstrably anticipated research or
development of Employer; and (3) does not result from any work performed by
Executive for Employer or assigned to Executive by Employer.

 

  (d) Rights in Copyrights. Unless otherwise agreed in writing by Employer, all
Copyright Works prepared wholly or partially by Executive (alone or jointly with
others) within the scope of his employment with Employer, shall be deemed a
“work made for hire” under the copyright laws and shall be owned by Employer.
Executive understands that any assignment or release of such works can only be
made by Employer. Executive will do everything reasonably necessary to enable
Employer or its nominee to protect its rights in such works. Executive agrees to
execute all documents and to do all things necessary to vest in Employer
Executive’s right and title to copyrights in such works. Executive shall not
assist or work with any third Party that is not an employee of Employer to
create or prepare any Copyright Works without the prior written consent of
Employer.

 

  (e) Assistance in Preparation of Applications. Executive will promptly and
fully assist, if requested by Employer, in the preparation and filing of Patents
and Copyright Registrations in any and all countries selected by Employer and
will assign to Employer Executive’s entire right, title, and interest in and to
such Patents and Copyright Registrations, as well as all Inventions or Copyright
Works to which such Patents and Copyright Registrations pertain, to enable any
such properties to be prosecuted under the direction of Employer and to ensure
that any Patent or Copyright Registration obtained will validly issue to
Employer.

 

  (f) Execute Documents. Executive will promptly sign any and all lawful papers,
take all lawful oaths, and do all lawful acts, including testifying, at the
request of Employer, in connection with the procurement, grant, enforcement,
maintenance, exploitation, or defense against assertion of any patent,
trademark, copyright, trade secret or related rights, including applications for
protection or registration thereof. Such lawful papers include, but are not
limited to, any and all powers, assignments, affidavits, declarations and other
papers deemed by Employer to be necessary or advisable.

 

  (g) Keep Records. Executive will keep and regularly maintain adequate and
current written records of all Inventions, Confidential Information, and
Copyright Works he participates in creating, conceiving, developing, and
manufacturing. Such records shall be kept and maintained in the form of notes,
sketches, drawings, reports, or other documents relating thereto, bearing at
least the date of preparation and the signatures or name of each employee
contributing to the subject matter reflected in the record. Such records shall
be and shall remain the exclusive property of Employer and shall be available to
Employer at all times.

 

  (h) Return of Documents, Equipment, Etc. All writings, records, and other
documents and things comprising, containing, describing, discussing, explaining,
or evidencing any Inventions, Confidential Information, or Copyright Works and
all equipment, components, parts, tools, and the like in Executive’s custody or
possession that have been obtained or prepared in the course of Executive’s
employment with Employer shall be the exclusive property of Employer, shall not
be copied and/or removed from the premises of Employer, except in pursuit of the
business of Employer, and shall be delivered to Employer, without Executive
retaining any copies, upon notification of the termination of Executive’s
employment or at any other time requested by Employer. Employer shall have the
right to retain, access, and inspect all property of Executive of any kind in
the office, work area, and on the premises of Employer upon termination of
Executive’s employment and at any time during employment by Employer, to ensure
compliance with the terms of this Agreement.

 

EMPLOYMENT AGREEMENT    Page 5



--------------------------------------------------------------------------------

  (i) Other Contracts. Executive represents and warrants that he is not a Party
to any existing contract relating to the granting or assignment to others of any
interest in Inventions, Confidential Information, Copyright Works or Patents
hereafter made by Executive except insofar as copies of such contracts, if any,
are attached to this Agreement.

 

  (j) Assignment After Termination. Executive recognizes that ideas, Inventions,
Confidential Information, Copyright Works, Copyright Registrations or Patents
relating to his activities while working for Employer that are conceived or made
by Executive, alone or with others, within one (1) year after termination of his
employment may have been conceived in significant part while Executive was
employed by Employer. Accordingly, Executive agrees that such ideas, Inventions,
Confidential Information, Copyright Works, Copyright Registrations or Patents
shall be presumed to have been conceived and made during his employment with
Employer and are to be assigned to Employer.

 

  (k) Prior Conceptions. At the end of this paragraph, Executive has set forth
what he represents and warrants to be a complete list of all Inventions, if any,
patented or unpatented, or Copyright Works, including a brief description
thereof (without revealing any confidential or proprietary information of any
other Party) which Executive participated in the conception, creation,
development, or making of prior to his employment with Employer and for which
Executive claims full or partial ownership or other interest, or which are in
the physical possession of a former employer and which are therefore excluded
from the scope of this Agreement. If there are no such exclusions from this
Agreement, Executive has so indicated by writing “None” below in his own
handwriting.

Prior Conceptions:

_______________________________________________________________

 

9. Non-Competition, Non-Solicitation, and Confidentiality. Employer and
Executive acknowledge and agree that while Executive is employed pursuant to
this Agreement, he will have access to Confidential Information of Employer,
will be provided with specialized training on how to perform his duties; and
will be provided contact with Employer’s customers and potential customers. In
consideration of all of the foregoing, Employer and Executive agree as follows:

 

  (a) Non-Competition During Employment. Executive agrees that for the duration
of this Agreement, he will not compete with Employer by engaging in the
conception, design, development, production, marketing, or servicing of any
product or service that is substantially similar to the products or services
which Employer provides, and that he will not work for, in any capacity, assist,
or become affiliated with as an owner, partner, etc., either directly or
indirectly, any individual or business which offers or performs services, or
offers or provides products substantially similar to the services and products
provided by Employer.

 

  (b) Non-Competition After Employment. Executive agrees that for a period of
one (1) year after termination of his employment with Employer for any reason,
including expiration of this Agreement, he will not compete with Employer in the
United States or Canada by engaging in the conception, design, development,
production, marketing, or servicing of any product or service that is
substantially similar to the products or services which Employer provides, and
that he will not work for, in any capacity, assist, or become affiliated with as
an owner, partner, etc., either directly or indirectly, any individual or
business which offers or performs services, or offers or provides products
substantially similar to the services and products provided by Employer;
provided that Executive may accept employment with a business which offers or
performs services, or offers or provides products substantially similar to the
services and products provided by Employer if Executive is employed by a
division, affiliate, or subsidiary that does not offer or perform services, or
offer or provide products substantially similar to the services and products
provided by Employer and Executive understands and agrees that he cannot perform
any services for the division, subsidiary, or affiliate which does compete with
Employer.

 

EMPLOYMENT AGREEMENT    Page 6



--------------------------------------------------------------------------------

  (c) Conflicts of Interest. Executive agrees that for the duration of this
Agreement, he will not engage, either directly or indirectly, in any Conflict of
Interest, and that Executive will promptly inform a corporate officer of
Employer as to each offer received by Executive to engage in any such activity.
Executive further agrees to disclose to Employer any other facts of which
Executive becomes aware which might involve or give rise to a Conflict of
Interest or potential Conflict of Interest.

 

  (d) Non-Solicitation of Customers. Executive further agrees that for the
duration of this Agreement, and for a period of one (1) year after the
termination of this Agreement for any reason, including expiration of the
Agreement, he will not solicit or accept any business, for services or products
substantially similar to the services or products offered by Employer, from any
customer or client or prospective customer or client with whom Executive
personally dealt or solicited in the last twelve (12) months Executive was
employed by Employer.

 

  (e) Non-Solicitation of Executives. Executive agrees that for the duration of
this Agreement, and for a period of one (1) year after the termination of this
Agreement for any reason, including expiration of the Agreement, he will not
either directly or indirectly, on his own behalf or on behalf of others,
solicit, attempt to hire, or hire any person employed by Employer to work for
Executive or for any other entity, firm, corporation, or individual; provided
however, that nothing in this paragraph shall prohibit a future employer of
Executive from soliciting, attempting to hire, or hiring any person employed by
Employer so long as Executive is not directly or indirectly involved in the
process including, but not limited to providing names of such employees to
anyone for purposes of possible employment and/or directing such employees to
contact anyone for purposes of possible employment.

 

  (f) Confidential Information. Executive further agrees that he will not,
except as Employer may otherwise consent or direct in writing, reveal or
disclose, sell, use, lecture upon, publish, or otherwise disclose to any third
Party any Confidential Information or proprietary information of Employer, or
authorize anyone else to do these things at any time either during or subsequent
to his employment with Employer. This section shall continue in full force and
effect after termination of Executive’s employment and after the termination of
this Agreement for any reason, including expiration of this Agreement.
Executive’s obligations under this section of this Agreement with respect to any
specific Confidential Information and proprietary information shall cease when
that specific portion of Confidential Information and proprietary information
becomes publicly known, in its entirety and without combining portions of such
information obtained separately. It is understood that such Confidential
Information and proprietary information of Employer include matters that
Executive conceives or develops, as well as matters Executive learns from other
employees of Employer.

 

  (g) Prior Disclosure. Executive represents and warrants that he has not used
or disclosed any Confidential Information he may have obtained from Employer
prior to signing this Agreement, in any way inconsistent with the provisions of
this Agreement.

 

  (h) Confidential Information of Prior Employers. Executive will not disclose
or use during the period of his employment with Employer any proprietary or
confidential information or copyright works, subject to a confidentiality
agreement, which Executive may have acquired because of employment with an
employer other than Employer.

 

  (i) Time Period Tolled. The time periods referenced in this Section 9 during
which Executive is restrained from competing against Employer shall not include
any period of time during which Executive is in breach of this Agreement. Said
time periods referenced in this paragraph will be tolled, such that Employer
will receive the full benefit of the time period in the event Executive breaches
this Agreement.

 

  (j) Breach. Executive agrees that any breach of Sections 9(a), (b), (c), (d),
(e) or (f) above cannot be remedied solely by money damages, and that in
addition to any other remedies Employer may have, Employer is entitled to obtain
injunctive relief against Executive. Nothing herein, however, shall be construed
as limiting Employer’s right to pursue any other available remedy at law or in
equity, including recovery of damages and termination of this Agreement.

 

EMPLOYMENT AGREEMENT    Page 7



--------------------------------------------------------------------------------

  (k) Independent Covenants. All covenants contained in Section 9 of this
Agreement shall be construed as agreements independent of any other provision of
this Agreement, and the existence of any claim or cause of action by Executive
against Employer, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by Employer of such covenants.

 

10. Right to Enter Agreement. Executive represents and covenants to Employer
that he has full power and authority to enter into this Agreement and that the
execution of this Agreement will not breach or constitute a default of any other
agreement or contract to which he is a Party or by which he is bound.

 

11. Assignment. This Agreement may be assigned by Employer, but cannot be
assigned by Executive. An assignment of this Agreement by Employer shall not
relieve Employer of any liability or obligation under this Agreement.

 

12. Binding Agreement. Executive understands that his obligations under this
Agreement are binding upon Executive’s heirs, successors, personal
representatives, and legal representatives.

 

13. Notices. All notices pursuant to this Agreement shall be in writing and sent
certified mail, return receipt requested, addressed as follows:

 

If to Executive:

   Mr. Anthony Tripodo    35 Willowend Drive    Houston, TX 77024

If to Employer:

   Tesco Corporation    Attn: President and Chief Executive Officer    3993 West
Sam Houston Parkway North, Suite 100    Houston, TX 77043-1211

With a copy to:

   Tesco Corporation    Attn: General Counsel    3993 West Sam Houston Parkway
North, Suite 100    Houston, TX 77043-1211

 

14. Waiver. No waiver by either Party to this Agreement of any right to enforce
any term or condition of this Agreement, or of any breach hereof, shall be
deemed a waiver of such right in the future or of any other right or remedy
available under this Agreement.

 

15. Severability. If any provision of this Agreement is determined to be void,
invalid, unenforceable, or against public policy, such provisions shall be
deemed severable from the Agreement, and the remaining provisions of the
Agreement will remain unaffected and in full force and effect. Furthermore, any
breach by Employer of any provision of this Agreement shall not excuse
Executive’s compliance with the requirements of Sections 8 or 9, to the extent
they are otherwise enforceable.

 

16. Arbitration. In the event any dispute arises out of Executive’s employment
with Employer, or separation therefrom, which cannot be resolved by the Parties
to this Agreement, such dispute shall be submitted to final and binding
arbitration. The arbitration shall be conducted in accordance with the American
Arbitration Association (“AAA”). If the Parties cannot agree on an arbitrator, a
list of seven (7) arbitrators will be requested from AAA, and the arbitrator
will be selected using alternate strikes with Executive striking first. The cost
of the arbitration will be shared equally by Executive and Employer. Arbitration
of such disputes is mandatory and in lieu of any and all civil causes of action
and lawsuits either Party may have against the other arising out of Executive’s
employment with Employer, or separation therefrom; provided, however, that any
claim Employer has for breach of the covenants contained in Sections 8 and 9 of
this Agreement shall not be subject to mandatory arbitration, and may be pursued
in a court of law or equity.

 

17. Entire Agreement. The terms and provisions contained herein shall constitute
the entire agreement between the Parties with respect to Executive’s employment
with Employer during the time period covered by this Agreement. This Agreement
replaces and supersedes any and all existing agreements entered into between
Executive and Employer relating generally to the same subject matter, if any,
and shall be binding upon Executive’s heirs, executors, administrators, or other
legal representatives or assigns.

 

EMPLOYMENT AGREEMENT    Page 8



--------------------------------------------------------------------------------

18. Modification of Agreement. This Agreement may not be changed or modified or
released or discharged or abandoned or otherwise terminated, in whole or in
part, except by an instrument in writing signed by Executive and an officer or
other authorized executive of Employer.

 

19. Understand Agreement. Executive represents and warrants that he has read and
understood each and every provision of this Agreement, acknowledges that he has
obtained independent legal advice from attorneys of his choice, and confirms
that Executive has freely and voluntarily entered into this Agreement.

 

20. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Texas.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

EXECUTIVE     EMPLOYER     TESCO CORPORATION /s/ Anthony Tripodo     By:   /s/
Julio Quintana Anthony Tripodo      

Julio Quintana

President and Chief Executive Officer

      By:   /s/ James A. Lank        

James A. Lank

General Counsel and Corporate Secretary

 

EMPLOYMENT AGREEMENT    Page 9